Jfourtl) Court of
                                           Antonio,

                                         January 29,2014


                                       NO.04-13-00586-CV


                             Liberty Mutual Fire Insurance Company.
                                             Appellant


                                                 v.



               Lexington Insurance Company as Subrogee of DCT Rittiman, LLC,
                                             Appellee


                               Trial Court Case No. 201 2-C1-13972


                                         ORDER

        The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TliX. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on March 4, 2014. to the following panel: Justice
Angelini, Justice Alvarez, and Justice Chapa. All parlies will be notified of the Court's decision
in this appeal in accordance with Tex. R. API'. P. 4K.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10;
days from the dale of this order.


       It is so ORDERED on January 29. 2014.

                                                              7.
                                                             Karen Angelini, Justice


       IN WITNESS WHEREOF. I have hereunto set my hand and a/fixed the seal o/the said
court on this January 29. 2014.
                                                                                    ■/
               OF

                       ^%                                    iffi[(\ C/lotiie. Clerk'

      = * {
      5■ * I